Citation Nr: 1234577	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  12-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, prior to January 16, 2006.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel







INTRODUCTION

The Veteran served on active duty from November 1980 to March 1981.  The appellant in this case is the Veteran's son.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 decision in which the RO in Muskogee, Oklahoma notified the appellant that he was entitled to Chapter 35 DEA benefits from January 16, 2006 through January 17, 2014.  In November 2011, the appellant filed a notice of disagreement (NOD) as to the beginning date of his entitlement (i.e., January 16, 2006).  The RO issued a statement of the case (SOC) in December 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2012.  

In his January 2012 substantive appeal, the appellant requested a Board video-conference hearing before a Veterans Law Judge.  The requested video-conference hearing was scheduled for June 2012, but the appellant failed to appear.  The May 2012 hearing notice was not returned from the United States Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the appellant's Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).

During the pendency of the appeal, the appellant's claims file was transferred to the jurisdiction of the Los Angeles RO.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  By rating decision dated January 17, 2006, the Veteran was found to have a total disability permanent in nature resulting from service-connected disability, effective from January 2, 1998.

3.  The appellant did not respond within sixty days of a September 2006 letter requesting that he elect a beginning date for Chapter 35 DEA benefits sometime between January 2, 1998 and March 15, 2006.


CONCLUSION OF LAW

The requirements for eligibility for Chapter 35 DEA benefits prior to January 16, 2006 are not met.  38 U.S.C.A. §§ 3500, 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.807, 21.3020, 21.3021. 21.3041 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, the Board notes that, in connection with the claim under consideration, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded full opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  The VCAA is not applicable to cases, such as this one, in which the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II. Analysis

The appellant is claiming entitlement to retroactive benefits under Chapter 35, also known as Dependents' Educational Assistance (DEA).  In various statements submitted during this appeal, the appellant noted that in January 2006, his mother (i.e., the Veteran) was granted a retroactive award of 100 percent disability for posttraumatic stress disorder (PTSD), effective June 28, 1982.  It is the appellant's contention that this retroactive award establishes permanent and total (P&T) disability effective June 28, 1982, thereby entitling him to retroactive eligibility for Chapter 35 DEA benefits from December 1, 1993.  

Educational assistance is available to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807(a)(2), 21.3021(a)(1).  For purposes of Chapter 35, 'child' means the son or daughter of a veteran who meets the requirements of 38 C.F.R. § 3.57, except as to age and marital status.  38 C.F.R. §§ 3.807(d)(1), 21.3021(b).  A total disability permanent in nature, or 'P&T' disability, refers to a service-connected disability rating determined by VA to be total for the purposes of VA disability compensation where the impairment is reasonably certain to continue throughout the life of the disabled veteran.  38 C.F.R. § 21.3021(p).  The effective date of a P&T rating means the date from which VA considers that the veteran's P&T disability commenced for purposes of VA benefits, as determined by the initial rating decision.  38 C.F.R. § 21.3021(r).  

Under Chapter 35, a child's period of eligibility generally begins on the child's eighteenth birthday, or upon successful completion of the child's secondary schooling, whichever first occurs.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3041(a).  However, a child's period of eligibility may begin after his eighteenth birthday if VA first finds the veteran has a P&T disability after the child's eighteenth birthday but before his twenty-sixth birthday.  38 C.F.R. § 21.3041(a)(2).  For purposes of this section, 'first finds' means the effective date of the P&T rating or the date VA first notifies the veteran of that rating, whichever is more advantageous to the child.  38 C.F.R. § 21.3021(s).  

If VA first finds the veteran has a P&T disability after the child's eighteenth birthday but before his twenty-sixth birthday, the child may elect the beginning date of his or her period of eligibility.  38 C.F.R. § 21.3041(a)(2)(ii).  The child can elect as a beginning date the effective date of the P&T rating, the date VA notifies the veteran of the P&T rating, or any date in between.  Id.  

In these circumstances, VA must provide written notice to the child informing him of his right to elect the beginning date of the period of eligibility.  38 C.F.R. § 21.3041(i).  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within sixty days of the date of the written notice.  Id. at (1).  If the child does not elect a beginning date within sixty days of VA's written notice, the period of eligibility beginning date will be the date of VA's decision that the veteran has a P&T disability.  Id. at (2)(i).  

In this case, the Veteran was in receipt of service-connected compensation benefits for PTSD, effective June 28, 1982.  By rating decision dated in June 2003, the RO granted an increased, 100 percent rating for service-connected PTSD, effective November 13, 2002, and found the Veteran to have a P&T disability as of August 23, 2002; thus, the RO granted entitlement to Chapter 35 DEA benefits, effective August 23, 2002.  Thereafter, in September 2006, the Veteran filed a claim seeking an earlier effective date for her 100 percent schedular rating or, alternatively, a total disability rating based on individual unemployability (TDIU), prior to November 13, 2002.  As reflected in a January 17, 2006 rating decision, the RO found that there was clear and unmistakable error in prior evaluations of the Veteran's service-connected PTSD and, as such, granted an increased, 100 percent schedular rating for PTSD, effective June 28, 1982 (i.e., the effective date of the award of  service connection).  The RO also concluded that the Veteran's P&T disability began on January 2, 1998 (rather than August 23, 2002).  A new effective date of January 2, 1998 was thus established for Chapter 35 DEA benefits.  

In August 2006, the appellant submitted a VA Form 22-5490, Application for Survivors' and Dependents' Educational Assistance.  In the application, the appellant indicated that he was seeking retroactive DEA benefits for vocational schooling he attended from December 1993 through May 1996.  In September 2006, the Muskogee RO sent the appellant a Certificate of Eligibility indicating that he was entitled to 45 months of full time benefits.  Such letter also notified the appellant that he was required to elect a beginning date for his benefits; the choices provided for his beginning date were January 2, 1998 (the date the Veteran became P&T), March 15, 2006 (the date the Veteran was notified by VA that she was P&T), or any date between January 2, 1998 and March 15, 2006.  Finally, the September 2006 letter informed the appellant that he must notify VA of his preferred beginning date by November 14, 2006, otherwise his beginning date would be set as March 15, 2006.  

No response is documented in the claims file, and in May 2011, the appellant resubmitted his application for Chapter 35 DEA benefits (via a VA Form 22-5490).  In July 2011, the Muskogee RO sent the appellant a Certificate of Eligibility indicating that he was entitled to 45 months of full time benefits.  Such letter also notified the appellant that because he did not respond to the RO's September 2006 letter, his beginning date was January 16, 2006.  The appellant disagreed with this beginning date and requested a beginning date of December 1, 1993 on the basis that DEA eligibility was established from June 28, 1982.  

Initially, the Board notes some confusion regarding the various dates provided by the RO in its letters.  In this regard, the September 2006 letter correctly identified March 15, 2006 (the date notification was sent to the Veteran of her new P&T effective date) as the latest possible beginning date the appellant could elect to begin Chapter 35 DEA benefits.  However, it incorrectly stated that if the appellant did not make an election within sixty days of the September 2006 letter, the beginning date would be March 15, 2006.  Rather, pursuant to 38 C.F.R. § 21.3041(i)(2)(i), the correct date should have been January 17, 2006, the date of the rating decision in which the RO granted P&T disability effective January 2, 1998.  It is therefore unclear why the July 2011 Certificate of Eligibility provided a beginning date of January 16, 2006, as this date does not correspond to any decision(s) and/or notice(s) in the claims file.  However, given its proximity to the actual date of the rating decision in which the RO granted a P&T disability (i.e., one day prior) it appears the RO's election of January 16, 2006 is no more than a clerical error.  

Regardless of the above, the Board finds that the appellant is not eligible for Chapter 35 DEA benefits prior to January 16, 2006.  In this regard, he was properly notified in September 2006 that he must elect a beginning date for Chapter 35 DEA benefits as VA first found the veteran had a P&T disability after his eighteenth birthday but before his twenty-sixth birthday (i.e., January 2, 1998).  See 38 C.F.R. § 21.3021(s).  Such notice also correctly informed him that he could elect as a beginning date the effective date of the P&T rating (January 2, 1998), the date VA notified the Veteran of the P&T rating (March 15, 2006), or any date in between.  See 38 C.F.R. § 21.3041(a)(2)(ii).  Finally, the September 2006 letter notified the appellant that he must respond to this notice within sixty days or VA would set his beginning date for him.  As the appellant failed to respond to the September 2006 letter, the earliest possible beginning date for DEA benefits available under VA law and regulations is January 17, 2006.  See id.  

The Board further points out that regardless of whether the appellant timely responded to VA's letter requesting that he elect a beginning date, his application for retroactive benefits for the period from December 1993 to May 1996 cannot be granted under any circumstances because the earliest possible date he is eligible for Chapter 35 DEA benefits is January 2, 1998.  In this regard, the RO, in January 2006, determined the Veteran's P&T disability did not begin until January 2, 1998; she did not appeal this decision.  Thus, entitlement to Chapter 35 DEA benefits does not exist prior to January 2, 1998.  See 38 U.S.C.A. § 3501; 38 C.F.R. §§ 21.3021(a)(1), (p), and (r), 38 C.F.R. § 21.3041(a)(2)(ii).  A 100 percent schedular rating is not equivalent to a P&T rating, and the appellant's own assertions that the Veteran may have been permanently disabled prior to January 2, 1998 are not sufficient to establish eligibility.  See 38 C.F.R. § 21.3021(p).  

The Board is sympathetic to the appellant's claim.  However, because he did not respond to VA's September 2006 letter requesting that he elect a beginning date for Chapter 35 eligibility, the earliest beginning date allowable under VA law and regulations is January 17, 2006, as discussed above.  Furthermore, even if the appellant's request for a beginning date of December 1993 was timely received, the earliest possible beginning date for Chapter 35 eligibility is January 2, 1998, the date VA determined the Veteran had a P&T disability.  

In sum, there is no interpretation of the law that will result in the appellant being deemed eligible for Chapter 35 DEA benefits from December 1993, as requested.  As the law is dispositive in this case, and the relevant facts are not in dispute, the Veteran's appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Hence, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b)(West 2011) and 38 C.F.R. § 3.102 (2011).  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, prior to January 16, 2006 is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


